DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
This office action is responsive to the amendment filed on 2/24/2022. As directed by the amendment: no claims were amended, added, nor cancelled, claims 9-19 were withdrawn. Thus, claims 1-19 are presently pending in the application. 
Claims 1, 3, 5-8 are allowed and claims 2, 4 and 9-19 are cancelled based on the Examiner’s amendment below.

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 2/24/2022 is acknowledged.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Andrew Pettit on 3/22/2022.

The application has been amended as follows:

Claims

1.	(Currently Amended) A method of operating an exoskeleton device, the method comprising: 
receiving sensor information;
connecting a clutch system to a pulley system;
determining whether to engage or disengage a drive train gear to the clutch system based on the sensor information;
actuating with a servo to open or close a pawl engagement opening of the clutch system so as to engage or disengage the clutch system based on the sensor information;
engaging the drive train gear through the clutch system when determined to engage the drive train gear;
disengaging the drive train gear from the clutch system when determined to disengage the drive train gear; 
powering a first motor to drive the drive train gear for controlling a joint or segment of the exoskeleton device; and
gear is disengaged from the clutch system.

2.	(Cancelled)

3.	(Currently Amended) The method of claim 1, wherein determining whether to engage the drive train gear includes determining whether to 
(i) utilize a second motor to assist the first motor in actuating the joint or 
(ii) independently actuate the joint with the first motor.
4.	(Cancelled)
7.	(Currently Amended) The method of claim 1, further comprising controlling an extension and flexion of [[a]] N number of joints, including the joint, by engaging [[the]] N number of motors, including the first motor, to the clutch system. 
8.	(Currently Amended) The method of claim 1, further comprising controlling an extension and flexion of [[a]] N number of joints, including the joint, by engaging [[the]] N+1 number of motors, including the first motor, to the clutch system. 
9 - 19.		(Cancelled) 

Abstract
In the abstract, line 2, the limitation “joint comprises a” has been changed to --joint includes a--. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Aoki (2012/0071797), Rudolph (2010/0125229), Bhugra (2010/0038983), and Bonutti (2009/0264799) do not specifically disclose the claimed apparatus as presented in the claims 1, 3, and 5-8. 
Aoki discloses a method of providing both powered and free swing (paragraph 0058, Aoki discloses that the device can freely swing backward or forward) operation for an orthotic exoskeleton (10, see fig. 2, paragraph 0029), the method comprising steps of: providing at least one powered joint (power joint located at 20b, see fig. 1, paragraph 0033, wherein the joint is being powered by motor (32)) comprising a clutch system (paragraph 0058), wherein, when the at least one powered actuator configures the clutch in an engaged state, torque to be transferred from at least one powered motor to the powered joint (paragraph 0058, Aoki discloses that when the clutch is placed between the motor and the lower leg link 16, the clutch can be disengage to allow the leg to freely swing, therefore, when the clutch is engaged, the motor 32 is engaged with the lower leg 16); wherein when the at least one powered actuator configures the clutch in a disengaged state, thereby, decoupling the ratchet and the powered joint from the at 
Rudolph teaches a ratchet wheel and pawl type clutch (120, 106, see fig. 2, paragraphs 0042-0045), a powered actuator (110, fig. 2, paragraph 0042) configures the pawl clutch in an engaged state (see fig. 2), and a disengage state, wherein, the clutch configured to engage upon receiving force from the powered actuator (see fog. 2, paragraphs 0042-0045), wherein actuating with a servo to open or close a pawl engagement opening of the clutch system so as to engage or disengage the clutch system based on the sensor information (see paragraphs 0059-0063), however, Rudolph fails to disclose connecting a clutch system to a pulley system, determining whether to engage or disengage a drive train gear to the clutch system based on the sensor information and engaging the drive train gear through the clutch system when 
Bhugra discloses a method of operating an exoskeleton device (entire device in figs. 1-2) comprising: receiving sensor information (‘sensors”, see paragraph 0045); connecting a clutch system 140 (fig. 2, see paragraphs 0028 and 0033) to a pulley system 132 (fig. 2, “the first transmission includes two pulleys”, see paragraph 0022); determining whether to engage a drive train gear (the pulley or gear of second transmission 138, see paragraph 0024 and fig. 2)  to the clutch system 140 (see paragraphs 0029-0032) based on the sensor information (see paragraphs 0045-0046); engaging the drive train gear through the clutch system when determined to engage the drive train gear (see paragraphs 0029-0032); and powering a first motor 128 (fig. 2, see paragraphs 0021-0022) to drive the drive train gear for controlling a joint or segment of the exoskeleton device (fig. 2, see paragraph 0019), but fails to disclose actuating a servo to open or close a pawl engagement opening of the clutch system so as to engage or disengage the clutch system based on the sensor information. Bhugra merely discloses a one way clutch 140, without providing any teaching in regard to the system is usable with a clutch system having a servo that is controlled to open or close a pawl engagement opening of the clutch system so as to engage or disengage the clutch system based on the sensor information. 

Therefore, to modify Aoki, Rudolph, Bhugra and Bonutti to arrive at the claim invention would not have been obvious and would be based upon improper hindsight reasoning. 
Therefore, claims 1-3 and 15-20 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Burdet (WO 2010/140984) is cited to show a finger rehabilitation device comprising a clutch system being engageable via a servo. 
Chen (2008/0269027) is cited to show an ankle therapy apparatus having a clutch system. 
Sato (6,146,341) is cited to show an arm training device comprising a clutch. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TU A VO/Primary Examiner, Art Unit 3785